If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



In re PETITION OF BERRIEN                 COUNTY
TREASURER FOR FORECLOSURE.


BERRIEN COUNTY TREASURER,                                           FOR PUBLICATION
                                                                    March 10, 2022
               Petitioner-Appellee,                                 9:10 a.m.

v                                                                   No. 352954
                                                                    Berrien Circuit Court
NEW PRODUCTS CORPORATION,                                           LC No. 14-00170-CZ

               Respondent-Appellant.


Before: GADOLA, P.J., and MARKEY and MURRAY, JJ.

MARKEY, J.

        In this case involving a tax foreclosure judgment encompassing multiple tax parcels of real
property in which respondent, New Products Corporation (NPC), held a mortgage interest, NPC
appeals by delayed leave granted1 an opinion and order entered by the trial court in favor of
petitioner, Berrien County Treasurer (the Treasurer). More specifically, the trial court’s ruling
lifted a stay that had been in place pending an earlier appeal by NPC, enforced a 2015 amended
tax foreclosure judgment, and vested title of five disputed parcels with the Treasurer. We affirm.

                                       I. BACKGROUND

       This case has a lengthy procedural and appellate background that was summarized in this
Court’s previous opinion in In re Petition of Berrien Co Treasurer for Foreclosure, 323 Mich App


1
  This Court initially denied NPC’s delayed application for leave to appeal. In re Petition of
Berrien Co Treasurer for Foreclosure, unpublished order of the Court of Appeals, entered June
22, 2020 (Docket No. 352954). Our Supreme Court, however, in lieu of granting NPC’s
application for leave to appeal, remanded the case to this Court for consideration as on leave
granted. In re Petition of Berrien Co Treasurer for Foreclosure, 506 Mich 1024 (2020).


                                                -1-
600, 602-607; 919 NW2d 288 (2018). For our purposes, it is not necessary to delve into the entire
history of the case. To give context to our discussion, we initially note the language in MCL
211.78k(7), which provided as follows at the time of the foreclosure proceedings:

                The foreclosing governmental unit or a person claiming to have a property
       interest under section 78i in property foreclosed under this section may appeal the
       circuit court's order or the circuit court's judgment foreclosing property to the court
       of appeals. An appeal under this subsection is limited to the record of the
       proceedings in the circuit court under this section and shall not be de novo. The
       circuit court's judgment foreclosing property shall be stayed until the court of
       appeals has reversed, modified, or affirmed that judgment. If an appeal under this
       subsection stays the circuit court's judgment foreclosing property, the circuit court's
       judgment is stayed only as to the property that is the subject of that appeal and the
       circuit court's judgment foreclosing other property that is not the subject of that
       appeal is not stayed. To appeal the circuit court's judgment foreclosing property, a
       person appealing the judgment shall pay to the county treasurer the amount
       determined to be due to the county treasurer under the judgment on or before the
       March 31 immediately succeeding the entry of a judgment foreclosing the property
       under this section, or in a contested case within 21 days of the entry of a judgment
       foreclosing the property under this section, together with a notice of appeal. If the
       circuit court's judgment foreclosing the property is affirmed on appeal, the amount
       determined to be due shall be refunded to the person who appealed the judgment.
       If the circuit court's judgment foreclosing the property is reversed or modified on
       appeal, the county treasurer shall refund the amount determined to be due to the
       person who appealed the judgment, if any, and retain the balance in accordance
       with the order of the court of appeals. [2006 PA 611.2]

        The instant case concerned seven tax parcels of real property that comprised the site of a
former plastics company. NPC held a mortgagee interest in the parcels. The seven parcels went
into foreclosure for unpaid taxes. Following some initial trial and appellate court proceedings, and
on cross-motions for summary disposition, the trial court entered an amended judgment of
foreclosure on July 27, 2015, relative to the seven parcels. The amended foreclosure judgment
also contained a stay of the judgment; the court used stay-related language found in MCL
211.78k(7). On August 14, 2015, NPC delivered five certified checks to the Treasurer totaling
$35,436.87, which covered all amounts owed under the foreclosure judgment with respect to five
of the parcels. The accompanying letter from NPC’s counsel indicated that “[t]hese taxes,
penalties, and interest are being paid under protest,” that NPC reserved the right to file an appeal
with the Michigan Court of Appeals, and that “[a]ny refund should be paid to” NPC. In this Court’s
earlier opinion, the panel stated that the payment of $35,436.87 was made “to redeem five of the
seven parcels,” Berrien Co Treasurer, 323 Mich App at 605, and it later reiterated that NPC
“redeemed five parcels by paying the amount due under the amended judgment,” id. at 611. One


2
 MCL 211.78k was amended by 2016 PA 433, but subsection (7) was not altered. MCL 211.78k
was again amended by 2020 PA 33, and there were only a couple of nonsubstantive changes to
subsection (7).


                                                -2-
of the issues in dispute in this appeal is whether the payment of $35,436.87 was a true
unconditional redemption of the five parcels or whether the payment was simply made to perfect
the appeal as required by MCL 211.78k(7).

        On November 30, 2015, the trial court entered an order denying NPC’s motion for
reconsideration. On December 21, 2015, NPC filed a claim of appeal in this Court. NPC did not
challenge the foreclosure relative to one of the seven parcels, and there is no dispute on that matter.
See Berrien Co Treasurer, 323 Mich App at 603 n 1. It is also undisputed that NPC failed to pay
the $483,803.75 owed under the amended foreclosure judgment with respect to another parcel. Id.
at 612. And in regard to that particular parcel, NPC raised issues on appeal challenging the
foreclosure, with the panel noting that this parcel was the sole “subject of appeal,” id., even though
NPC had indicated in its appellate docketing statement that it planned to challenge the foreclosure
judgment in regard to six of the seven parcels. NPC’s appeal was rejected and dismissed for lack
of jurisdiction pursuant to MCL 211.78k(7) because NPC did not pay the foreclosure judgment in
connection with the parcel upon which $483,803.75 was owed as was necessary to perfect the
appeal. Id.

      With respect to the remaining five parcels for which NPC paid the amount owed under the
amended judgment of foreclosure, $35,436.87, this Court ruled:

                  [NPC] challenged the property descriptions for these parcels as overlapping,
          resulting in double taxation, gaps in the property, and erroneous assessments.
          [NPC] claims it paid the amounts due for the five parcels under protest. It
          abandoned any argument regarding these parcels on appeal, however, because its
          focus is only on Parcel 00-8[3]. [Id. at 611 n 5.]

        This Court’s earlier opinion was issued on April 10, 2018. Id. at 600. On May 22, 2018,
the panel denied NPC’s motion for reconsideration. In re Petition of Berrien Co Treasurer for
Foreclosure, unpublished order of the Court of Appeals, entered May 22, 2018 (Docket No.
330795). A year later, on May 22, 2019, the Michigan Supreme Court denied NPC’s application
for leave to appeal. In re Petition of Berrien Co Treasurer for Foreclosure, 503 Mich 1032 (2019).

       On June 6, 2019, counsel for the Treasurer e-mailed NPC’s attorney asking whether further
appellate relief would be pursued by NPC and, if not, indicating that the Treasurer, pursuant to
MCL 211.78k(7), would immediately refund the amount that NPC had paid to the Treasurer in its
attempt to perfect the appeal, $35,436.87. Later in the day on June 6, 2019, NPC’s counsel
responded that NPC was “still reviewing its options.” In an e-mail dated August 20, 2019, sent to
the Treasurer’s attorney, NPC’s lawyer requested a meeting to discuss the proposed refund of the
$35,436.87, noted that NPC was still reviewing its options in regard to the parcel for which over
$400,000 in unpaid taxes was owed, and observed that NPC had continued paying the taxes on the
group of five parcels during the years of litigation. On September 13, 2019, NPC’s counsel
communicated to the Treasurer’s attorney that NPC’s position was that NPC had actually
redeemed the five parcels in August 2015, that title thus never vested with the Treasurer, and that



3
    This is the parcel that had a tax liability of $483,803.75 under the foreclosure judgment.


                                                  -3-
no refund was triggered under MCL 211.78k(7) because this Court did not “affirm” the amended
judgment of foreclosure but instead simply dismissed the appeal for lack of jurisdiction.

         On November 4, 2019, the Treasurer moved for an order lifting the stay, enforcing the
amended judgment of foreclosure, and vesting title in the Treasurer with respect to the five parcels.
The Treasurer contended that NPC never unconditionally redeemed the five parcels, that title had
vested with the Treasurer, and that the Treasurer was mandated to refund the $35,436.87 to NPC
under MCL 211.78k(7) because the payment had been made merely in an effort to perfect the
appeal. NPC responded by arguing that it redeemed the five parcels with the $35,436.87 payment
back in August of 2015 and that the payment had to be treated as a redemption of the five parcels
for a variety of reasons. The trial court rejected the various arguments posed by NPC in support
of its redemption position. Because NPC repeats those arguments on appeal, we will discuss them
and the trial court’s reasons for rejecting the arguments. In its opinion and order, the trial court
lifted the stay, enforced the 2015 amended tax foreclosure judgment, and vested title of the five
disputed parcels with the Treasurer.4 But the trial court stayed enforcement of its ruling pending
this appeal.

                                             II. ANALYSIS

                                A. NPC’S ARGUMENTS ON APPEAL

        On appeal, NPC first argues that this Court found in the prior appeal that NPC timely
redeemed the five parcels; therefore, under the law of the case doctrine, the trial court necessarily
erred when it effectively rescinded the redemption.5 Next, NPC contends that the trial court erred
by effectively declaring for purposes of MCL 211.78k(7) that its amended judgment of foreclosure
was “affirmed” in the earlier appeal when instead this Court actually dismissed the appeal for lack
of jurisdiction. Consequently, there was no basis to lift the stay or for the Treasurer to refund the
payment of $35,436.87 to NPC.6 Further, NPC maintains that even if this Court’s holding in the


4
    The trial court also vested title with the Treasurer in regard to the other two parcels.
5
  With respect to this argument, the trial court found that this Court’s earlier opinion contained
language suggesting both that the $35,436.87 payment on the five parcels was simply to perfect
the appeal and to redeem the five parcels. Thus, the law of the case doctrine did not provide any
guidance. The trial court then concluded that a single payment made to a treasurer to perfect an
appeal under MCL 211.78k cannot later be used as the payment to redeem the property at issue.
In other words, the same payment cannot be used to perfect an appeal and redeem property. On
the basis of this determination, the trial court opined that it had to decide whether the $35,436.87
payment made in August 2015 was a payment to perfect the appeal or a redemption payment
because it could not be both. Examining the documentary evidence, the trial court found that the
payment was made to perfect the appeal, as NPC had fully intended to appeal the foreclosure
judgment in regard to the five parcels. And once the appeal was finalized, the Treasurer was
required to refund the $35,436.87 to NPC.
6
 With respect to this argument, the trial court concluded that the dismissal of the appeal for lack
of jurisdiction effectively affirmed the amended judgment of foreclosure even if this Court’s ruling



                                                    -4-
first appeal “affirmed” the trial court’s foreclosure judgment, the General Property Tax Act
(GPTA), MCL 211.1 et seq., does not require a taxpayer to lose his or her property as a penalty
for filing an appeal. Finally, NPC asserts that the Treasurer was equitably estopped from denying
that NPC redeemed the five parcels given that the Treasurer continued to accept tax payments on
the parcels for several years after the $35,436,87 payment was made.7

    B. STANDARD OF REVIEW AND PRINCIPLES OF STATUTORY CONSTRUCTION

        The crux of this appeal concerns the interpretation of the GPTA. We review de novo issues
of statutory construction. Estes v Titus, 481 Mich 573, 578-579; 751 NW2d 493 (2008). And with
respect to the rules of statutory interpretation, this Court in Slis v Michigan, 332 Mich App 312,
335-336; 956 NW2d 569 (2020), observed:

               This Court’s role in construing statutory language is to discern and ascertain
       the intent of the Legislature, which may reasonably be inferred from the words in
       the statute. We must focus our analysis on the express language of the statute
       because it offers the most reliable evidence of legislative intent. When statutory
       language is clear and unambiguous, we must apply the statute as written. A court
       is not permitted to read anything into an unambiguous statute that is not within the
       manifest intent of the Legislature. Furthermore, this Court may not rewrite the plain
       statutory language or substitute its own policy decisions for those decisions already
       made by the Legislature.

                Judicial construction of a statute is only permitted when statutory language
       is ambiguous. A statute is ambiguous when an irreconcilable conflict exists
       between statutory provisions or when a statute is equally susceptible to more than
       one meaning. When faced with two alternative reasonable interpretations of a word
       in a statute, we should give effect to the interpretation that more faithfully advances
       the legislative purpose behind the statute. [Quotation marks and citations omitted.]

         “As far as possible, effect should be given to every phrase, clause, and word in the statute.”
Bush v Shabahang, 484 Mich 156, 167; 772 NW2d 272 (2009). Statutory language is to be read
and understood in its grammatical context, except when it is clear that something different was
intended. Id. A statute must be read as a whole, and individual phrases and words, although
important, should be construed within the context of the entire scheme enacted by our Legislature.
Id. “While defining particular words in statutes, we must consider both the plain meaning of the
critical word or phrase and its placement and purpose in the statutory scheme.” Id. A statutory




did not reach the merits of NPC’s arguments and the substance of the foreclosure judgment.
Therefore, according to the trial court, the Treasurer was compelled to issue a refund, and the court
now had the authority to lift the stay.
7
 The trial court ruled that the payment of taxes on land is not dispositive of ownership and that a
party making tax payments on land owned by another cannot vest title to the land with the taxpayer.


                                                 -5-
provision must be read in conjunction with other pertinent statutes so as to correctly ascertain
legislative intent. Id.

                                           C. DISCUSSION

        Under MCL 211.78k(5), “[a]ll redemption rights to . . . property expire on the March 31
immediately succeeding the entry of a judgment foreclosing the property . . ., or in a contested case
21 days after the entry of a judgment foreclosing the property . . . .” The instant dispute constituted
a contested case; therefore, the remainder of our discussion will focus on the 21-day redemption
period. “A [tax foreclosure] judgment . . . is a final order with respect to the property affected by
the judgment and except as provided in subsection (7)[8] must not be modified, stayed, or held
invalid after . . . 21 days [following] . . . the entry of [the] judgment foreclosing the property . . . .”
MCL 211.78k(5)(g) (setting forth language that must be included in a foreclosure judgment).

        MCL 211.78k(6) provides that fee simple title to property vests absolutely in the
foreclosing governmental unit when delinquent taxes, interest, penalties, and fees on the property
are not paid within 21 days of the entry of a foreclosure judgment.

        MCL 211.78k(7) authorizes an appeal of a tax foreclosure judgment to this Court, mandates
entry of a stay of the judgment solely with respect to property covered by the judgment if the
property is the subject of the appeal, requires the stay to remain in place until this Court “has
reversed, modified, or affirmed” the foreclosure judgment, and necessitates the payment to a
treasurer of the amount owed under the judgment to perfect the appeal. With respect to perfecting
an appeal, the payment to the treasurer must be made “within 21 days of the entry of a judgment
foreclosing the property . . . .” MCL 211.78k(7). If the foreclosure judgment “is affirmed on
appeal,” the amount due under the judgment “shall” or “must” “be refunded to the person who
appealed the judgment.” Id.9 On the other hand, “[i]f the circuit court’s judgment foreclosing the
property is reversed or modified on appeal, the county treasurer shall refund the amount
determined to be due to the person who appealed the judgment, if any, and retain the balance in
accordance with the order of the court of appeals.” Id.

       In discussing the relationship between subsections (5), (6), and (7) of MCL 211.78k, this
Court explained that “[a] person claiming an interest in a foreclosed property may elect to redeem
the property after entry of final judgment, MCL 211.78k(5), allow its foreclosure by the taxing
unit, MCL 211.78k(6), or appeal the judgment in the Court of Appeals, MCL 211.78k(7).” Berrien
Co Treasurer, 323 Mich App at 608 (footnotes omitted). We do not believe that this Court meant
to suggest that a person with an interest in foreclosed property is precluded from seeking
redemption after an unsuccessful appeal wherein the underlying foreclosure judgment was
affirmed.



8
  As quoted in full earlier in this opinion, MCL 211.78k(7) addresses appeals of tax foreclosure
judgments.
9
 The current version of MCL 211.78k(7) uses the term “must,” 2020 PA 33, while the previous
version of the statute used the term “shall,” 2016 PA 433; 2006 PA 611.


                                                   -6-
        By way of a simplified hypothetical, we shall initially explain how MCL 211.78k(5), (6),
and (7) work together under circumstances in which (1) a judgment of foreclosure is entered
against a property owner in a contested case regarding a single parcel; (2) the owner appeals the
foreclosure judgment, directly challenging the foreclosure of the subject parcel; (3) the owner
perfects the appeal by making a payment to the treasurer in the amount owed on the judgment
relative to the parcel; (4) the judgment is affirmed by this Court, and (5) the owner wishes to
redeem the property. First, it is important to keep in mind that a foreclosure judgment that is
appealed to this Court must be stayed until this Court “has reversed, modified, or affirmed that
judgment.” MCL 211.78k(7). A “stay” is defined as “[t]he postponement or halting of a
proceeding, judgment, or the like[,]” or “[a]n order to suspend all or part of a judicial proceeding
or a judgment resulting from that proceeding.” Black’s Law Dictionary (7th ed). Under the plain
and unambiguous language of MCL 211.78k(7), the owner of an interest in property does not enjoy
the benefit of a stay during an appeal unless the parcel covered by a foreclosure judgment is the
“subject of that appeal.”

        Returning to our hypothetical situation in which the property owner has complied with
MCL 211.78k(7) and is entitled to a stay, we note that the stay has the effect of postponing or
halting the running of the 21-day redemption period. Upon affirmance of the foreclosure judgment
and the conclusion of the appellate process, the stay would end, and the 21-day redemption period
would resume. The treasurer would be compelled to refund the amount paid to perfect the appeal,
MCL 211.78k(7), and the property owner could use the funds to immediately redeem the property
or do so within the resumed redemption period. Therefore, there are circumstances in which a
person with an interest in property can unsuccessfully appeal a foreclosure judgment pertaining to
the property and still redeem the property. And to the extent that the trial court’s opinion and order
can be construed as suggesting otherwise, it was in error.

         Taking these principles and applying them to the case before us is somewhat difficult
considering the muddled history of the case. If for now we were to assume that NPC did not
redeem the property when it paid $35,436.87 to the Treasurer in August 2015, it would appear at
first glance that NPC was entitled to redeem the property when the stay was eventually lifted. The
problem is that the stay with respect to the five parcels—to satisfy the demands of MCL
211.78k(7)—must be treated as having ended before this Court’s prior opinion was even issued,
meaning that the redemption period had long expired.

        As quoted earlier, MCL 211.78k(7) provides that “[i]f an appeal . . . stays the circuit court's
judgment foreclosing property, the circuit court's judgment is stayed only as to the property that is
the subject of that appeal and the circuit court's judgment foreclosing other property that is not the
subject of that appeal is not stayed.” Although it is true that NPC indicated in its docketing
statement that it was appealing the amended judgment of foreclosure with regard to six of the seven
parcels, encompassing the five parcels at issue here, NPC ultimately did not challenge the
foreclosure of the five parcels in its brief on appeal. In this Court’s previous opinion, the panel
ruled that NPC “abandoned any argument regarding the[] [five] parcels on appeal . . . because its
focus is only on” a separate and distinct parcel. Berrien Co Treasurer, 323 Mich App at 611 n 5.
Moreover, under MCL 211.78k(7), a stay is only to run until the appellate process is concluded,
and the Supreme Court denied leave on NPC’s application on May 22, 2019. Still, NPC made no
attempt at redemption within 21 days. Accordingly, while there are circumstances in which a
person holding an interest in property can appeal a foreclosure judgment, lose the appeal, and then


                                                 -7-
redeem the property, the facts in the instant case do not present such circumstances. We must now
address NPC’s argument that it redeemed the five parcels when it made the $35,436.87 payment
to the Treasurer in August 2015.

        We cannot conclude that the trial court erred by finding that the payment of $35,436.87 to
the Treasurer was solely to perfect the appeal and not to redeem the five parcels. Had it truly been
a payment to redeem the five parcels, in which case NPC would have taken fee ownership of the
property and the matter would have ended, NPC would not have stated in its associated
correspondence to the Treasurer that it reserved the right to appeal and that any refund would be
payable to NPC. Furthermore, NPC indicated to this Court in its docketing statement, which was
filed after the payment was made, that it was appealing the foreclosure judgment in regard to the
five parcels. We do not construe MCL 211.78k to allow a party who redeems foreclosed property
to then proceed to challenge the foreclosure judgment. There can be no reasonable dispute that at
the time the $35,436.87 payment was made to the Treasurer in August 2015, NPC was not
redeeming the five parcels.

         With respect to NPC’s argument that the $35,436.87 payment constituted a redemption of
the five parcels under the law-of-the-case doctrine in light of this Court’s previous opinion, we
reject it. In Grievance Administrator v Lopatin, 462 Mich 235, 259-260; 612 NW2d 120 (2000),
our Supreme Court explained the nature of the doctrine:

               Under the law of the case doctrine, if an appellate court has passed on a
       legal question and remanded the case for further proceedings, the legal questions
       thus determined by the appellate court will not be differently determined on a
       subsequent appeal in the same case where the facts remain materially the same. The
       appellate court’s decision likewise binds lower tribunals because the tribunal may
       not take action on remand that is inconsistent with the judgment of the appellate
       court. Thus, as a general rule, an appellate court’s determination of an issue in a
       case binds lower tribunals on remand and the appellate court in subsequent appeals.
       [Quotation marks and citations omitted; emphasis added.]

        The earlier appeal simply did not address an issue or a question regarding whether the
$35,436.87 payment was to redeem the five parcels. Rather, this Court merely characterized the
payment as a redemption in reviewing the history of the case before focusing on the actual issue
presented to the Court, which concerned a parcel other than the five parcels in dispute in this case.
The panel did not pass on a legal question with respect to perfection versus redemption in regard
to the payment of $35,436.87. Accordingly, the law-of-the-case doctrine did not mandate that the
trial court treat the payment as one to redeem the five parcels.

        With respect to NPC’s contention that this Court did not “affirm” the amended judgment
of foreclosure, we agree with the trial court’s determination that the dismissal for lack of
jurisdiction effectively affirmed the judgment, triggering the refund and stay-lifting language of
MCL 211.78k(7). See Michigan Pleading and Practice, § 56:39 (“Dismissal of an appeal leaves
the judgment or other determination appealed from operative and conclusive, and in practical
effect constitutes an affirmance of the determination appealed from, although it does not
necessarily preclude a new appeal.”) (footnotes omitted). To rule otherwise would require that the
stay remain in effect in perpetuity, which plainly was not the intent of the Legislature. There is an


                                                -8-
additional reason to reject NPC’s argument: NPC appears to be arguing that because there was no
affirmance, the trial court could not lift the stay; the Treasurer could not refund the money, and
the funds thus had to be and could be treated as a redemption payment for the five parcels. But
this argument fails because of our earlier reasoning that the stay relative to the five parcels
necessarily ended when NPC did not ultimately raise an appellate challenge to the foreclosure of
those parcels.

       Finally, with respect to NPC’s equitable estoppel argument, this Court in West American
Ins Co v Meridian Mut Ins Co, 230 Mich App 305, 309-310; 583 NW2d 548 (1998), described the
doctrine of equitable estoppel:

                 Equitable estoppel is not an independent cause of action, but rather a
         doctrine that may assist a party by preventing the opposing party from asserting or
         denying the existence of a particular fact. Equitable estoppel may arise where (1) a
         party, by representations, admissions, or silence intentionally or negligently
         induces another party to believe facts, (2) the other party justifiably relies and acts
         on that belief, and (3) the other party is prejudiced if the first party is allowed to
         deny the existence of those facts. Silence or inaction may form the basis for an
         equitable estoppel only where the silent party had a duty or obligation to speak or
         take action. [Citations omitted]

        The doctrine has no application in this case. NPC’s theory is that the Treasurer’s
acceptance of tax payments for the five parcels during the litigation induced NPC to believe that
the Treasurer had accepted NPC as having redeemed the five parcels; therefore, the Treasurer
could not deny that redemption had occurred. We find this proposition greatly lacking in merit.
NPC did not redeem the five parcels. The mere fact that the Treasurer accepted tax payments for
the parcels during the appellate litigation and before title vested with anyone in no way justified
NPC’s concluding that the Treasurer was conceding that NPC had, in fact, redeemed the five
parcels. And this conclusion is assuming that the Treasurer even had the authority to reject NPC’s
tax payments, which NPC was clearly making in an effort to protect its mortgagee interest in the
parcels.

         We affirm. Having fully prevailed on appeal, the Treasurer may tax costs under MCR
7.219.



                                                                /s/ Jane E. Markey
                                                                /s/ Michael F. Gadola
                                                                /s/ Christopher M. Murray




                                                  -9-